DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6-10 objected to because of the following informalities:  “the airport robot” in line 7, “the airport robot” needs to be mentioned as “the one or more airport robots” or can say “each of the one or more airport robots” or “the one of the one or more airport robots” in order to remain consistent with either “the one or more airport robots” in line 5 of Claim 6 or “one of the one or more airport robots” in line 6 of Claim 6.  Appropriate correction is required. Dependent claims 7-10 also require correction to be consistent with claim 6.
Claim 17-18, 20 objected to because of the following informalities:  “the airport robot” (multiple instances) needs to be corrected to read “the one of the one or more airport robots” in order to remain consistent with parent claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al (WO 2012073301; hereinafter referred to as Oshima, see attached translation of specification).
Regarding Claim 1, Oshima teaches an airport robot (see at least mobile robot 412 in Fig. 4) comprising: 
a processor (see at least guidance execution unit 400 in par. 0037) configured to set a movement path (see at least “robot leads the customer to the target position by using the guidance information input / output unit 422” and “displaying route information” in par. 0060) through which driving is to be performed for a prescribed time by the airport robot (see at least “guidance system at an airport, which guides passengers (customers) to a predetermined gate by a predetermined time in the airport,” in par. 0018), based on airplane flight in formation (see at least schedule information change unit 500 and “if the time of departure and arrival of a flight or its boarding gate is changed, the customer's schedule can be set by …obtaining it from another system.” in par. 0042); 
a motor configured to provide a force to drive the airport robot along the movement path (see at least moving unit 426 and “actuator (motor, wheels, legs, etc.)” in par. 0039; and 
a display configured to display present guidance information (see at least display 430 in par. 0040 and “displaying route information” in par. 0060”), 
wherein the guidance information includes at least a portion of the airplane flight information corresponding to the movement path along which the airport robot drives and a movement path map presenting information associated with the movement path 
Regarding Claim 2, Oshima teaches the airport robot of claim 1 (see claim 1 analysis), wherein the processor further receives change information identifying a change to the airplane flight information, and re-sets the movement path based on the received change information (see at least “schedule information change unit 500 changes the information stored in the customer information management unit 310 when the target position or the time limit of the customer is changed” and “at an airport, if the time of departure and arrival of a flight or its boarding gate is changed, the customer's schedule can be set by… obtaining it from another system. Even if it is changed, it will be possible to provide guidance in response to it” in par. 0042; providing new guidance in response to a change like a boarding gate change is interpreted as re-setting the movement path).
Regarding Claim 5, Oshima teaches the airport robot of claim 1 (see Claim 1 analysis), wherein the airplane flight information includes one or more of an airline name, a flight airline name identifier, a departure estimation time (see at least “time of departure and arrival” in par. 0042), a boarding gate (see at least “boarding gate” in par. 0042), or a destination associated with a flight.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Nakamoto et al (US 20080079383).
Regarding Claim 3, Oshima teaches The airport robot of claim 2 (see Claim 2 analysis). Oshima further teaches wherein the re-set movement path includes a path through which the airport robot drives at positions requiring guidance based on the change information (see at least “if the time of departure and arrival of a flight or its boarding gate is changed, the customer's schedule can be set by …obtaining it from another system. Even if it is changed, it will be possible to provide guidance in response to it” Interpreted as updating the target position and route with boarding gate change information and “escorting to the target position by the mobile robot 412'” in par. 0078 interpreted as the robot driving to the target position)
Oshima fails to teach the following, but Nakamoto does teach wherein the re-set movement path includes a portion of the movement path set before receiving the change information (see at least “When an obstacle is found while the robot 1 is traveling (Yes at step S212), the control unit 10 returns to step S200 to change to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Oshima to incorporate the teachings of Nakamoto wherein the reset path portions set before and after change information is received or detected. The purpose to incorporate the teachings of Nakamoto would be to make the robot adaptable to changes occurring during travel of the movement path.
Regarding Claim 4, Oshima as modified by Nakamoto teaches the airport robot of claim 3 (see Claim 3 analysis). Oshima further teaches wherein the display is further configured to present an updated movement path map that includes the portion of the movement path through which the airport robot drives at the positions requiring guidance based on the change information, and a current position associated with the airport robot (see at least “for example, it is information that "it is difficult to reach the target position by the time limit unless the movement is started soon", or information on the route from the current position to the target position” in par. 0051 and “displaying route information” in par. 060) and (“schedule information change unit 500 changes the information stored in the customer information management unit 310 when the target position…is changed” in par. 0042). Note the interpretation is that if the route goes from the current position to the target position, and the target position is updated by the schedule change information unit, and the route is displayed, then the current positon and portion of the route after receiving the updated target position are displayed. 
movement path set before receiving the change information (see at least trace 202 in Fig. 6)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Oshima to incorporate the teachings of Nakamoto wherein the reset path portions set before and after change information is received are displayed. The purpose to incorporate the teachings of Nakamoto would be to make the robot adaptable to changes occurring during travel of the movement path and alert customers being guided to the changes.

Claim 6, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Niinomi et al (US 20150360706).
Regarding Claim 6, Oshima teaches a system (see at least guidance system in par. 0012) comprising: 
a computer configured to store airplane flight information (see at least “schedule information change unit 500 changes the information stored in the customer information management unit 310 when the target position or the time limit of the customer is changed. For example, at an airport, if the time of departure and arrival of a flight or its boarding gate is changed, the customer's schedule can be set” in par. 0042; the schedule information change unit is interpreted as implemented on a computer and the example is interpreted as examples of flight information stored in a computer), 
set a movement path for one or more airport robots based on the airplane flight information (see at least “robot leads the customer to the target position by using the guidance information input / output unit 422” and “displaying route information” in par. 0060) and “information on the route from the current position to the target position” in par. 0051; the route from the current position to the target position is interpreted as the movement path); and 
the airport robot configured to receive the movement path from the computer and drive based on the received movement path (see at least “the robot leads the customer to the target position by using the guidance information input / output unit 422 of the mobile robot” in par. 0060 interpreted as driving based on the route or movement path received from the computer; see also “escorting to the target position by the mobile robot 412'” in par. 0078), 
wherein the computer further sets movement path so that the airport robot drives at positions associated with boarding of an airplane for a prescribed time (see at least “the mobile robot 412 provides guidance information on the target position (for example, the location of the boarding gate) and the time limit (boarding time)” in par. 0054 and “the robot leads the customer to the target position by using the guidance information input / output unit 422 of the mobile robot” in par. 0060 and “escorting to the target position by the mobile robot 412'” in par. 0078 interpreted as driving the movement path; see also “escorting to the target position by the mobile robot 412'” in par. 0078) with respect to a departure estimation time included in the airplane flight information (see also “if the time of departure and arrival of a flight or its boarding gate is changed, the customer's schedule can be set by the airport employee entering the information or .
	While Oshima discloses functional software modules (units) that are clearly implemented on a computer, Oshima fails to explicitly teach whether or not the computer is external to the robot and transmitting movement paths or acquiring information. However, Niinomi does teach to transmit a movement path to one of the one or more airport robots (see at least “operation management device 10 of the vehicular traffic system 1 according to the present embodiment is configured to further include a path determination unit 103… path determination unit 103 transmits predetermined path information to each of the vehicles 201 to 20n according to operation situation” in par. 0189, the operation management device is interpreted as a computer)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Oshima to incorporate the teachings of Niinomi wherein the path is determined by an external computer and transmitted to the robots. The purpose to incorporate the teachings of Niinomi would be to reduce the effort when a vehicle needs to change course by automatically adjusting the path of other vehicles (see par. 0210), and to reduce computational load on the individual robots by managing path determination centrally. 
	Regarding Claim 11, an operating method for an airport robot (see at least operation example of a guidance method in par. 0019), the operating method comprising: 
receiving a movement path from the computer (see at least “the robot leads the customer to the target position by using the guidance information input / output unit 422 of the mobile robot” in par. 0060 interpreted as driving based on the route or movement path received from the computer; see also “escorting to the target position by the mobile robot 412'” in par. 0078);
driving along the movement path (see at least “the robot leads the customer to the target position by using the guidance information input / output unit 422 of the mobile robot” in par. 0060 interpreted as driving based on the route or movement path received from the computer; see also “escorting to the target position by the mobile robot 412'” in par. 0078); and 
displaying guidance information while the airport robot is driving through the movement path, wherein the guidance information includes at least a portion of airplane flight information corresponding to the movement path along which the airport robot drives and a movement path map providing information associated with the movement path (see at least display 430 in par. 0040 and “displaying route information” in par. 0060, see also “Generally, the customer's target position and time limit at the airport are, for example, the location of the boarding gate and the boarding time (for example, 10 minutes before the boarding start time, but this time depends on the weather and other conditions. It changes” in par. 0022, the interpretation is that because the route is going to the target position (see par. 0051), the boarding gate is displayed).
While Oshima discloses functional software modules (units) that are clearly implemented on a computer, Oshima fails to explicitly teach whether or not the computer is external to the robot and transmitting movement paths. However, Niinomi exchanging data with a computer (see at least “operation management device 10 of the vehicular traffic system 1 according to the present embodiment is configured to further include a path determination unit 103… path determination unit 103 transmits predetermined path information to each of the vehicles 201 to 20n according to operation situation” in par. 0189, the operation management device is interpreted as a computer)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Oshima to incorporate the teachings of Niinomi wherein the path is determined by an external computer and transmitted to the robots. The purpose to incorporate the teachings of Niinomi would be to reduce the effort when a vehicle needs to change course by automatically adjusting the path of other vehicles (see par. 0210), and to reduce computational load on the individual robots by managing path determination centrally. 
Regarding Claim 16, an operating method for an airport robot (see at least operation example of a guidance method in par. 0019), the operating method comprising: 
storing airplane flight information (see at least “schedule information change unit 500 changes the information stored in the customer information management unit 310 when the target position or the time limit of the customer is changed. For example, at an airport, if the time of departure and arrival of a flight or its boarding gate is changed, the customer's schedule can be set” in par. 0042; the schedule information change unit is ; 
setting a movement path in one or more airport robots based on the airplane flight information (see at least “the mobile robot 412 provides guidance information on the target position (for example, the location of the boarding gate) and the time limit (boarding time)” in par. 0054 and “the robot leads the customer to the target position by using the guidance information input / output unit 422 of the mobile robot” in par. 0060 interpreted as driving the movement path; see also “escorting to the target position by the mobile robot 412'” in par. 0078); and 
While Oshima discloses functional software modules (units) that are clearly implemented on a computer, Oshima fails to explicitly teach whether or not the computer is external to the robot and transmitting movement paths. However, Niinomi does teach a computer exchanging data with an airport robot, and transmitting the set movement path to one of the one or more airport robots (see at least “operation management device 10 of the vehicular traffic system 1 according to the present embodiment is configured to further include a path determination unit 103… path determination unit 103 transmits predetermined path information to each of the vehicles 201 to 20n according to operation situation” in par. 0189, the operation management device is interpreted as a computer)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Oshima to incorporate the teachings of Niinomi wherein the path is determined by an external computer and transmitted to the robots. The purpose to incorporate the .

Claim 12, 15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima as modified by Niinomi and further in view of Balutis et al (US 20160174459).
Regarding Claim 12, Oshima as modified by Niinomi teaches the operating method of claim 11 (see Claim 11 analysis), Oshima fails to teach the following, but Niinomi does teach transmitting acquired information to an external computer (see at least “the vehicle position acquisition unit 100 first detects transition of the position of the vehicles 201 to 20n indicated by the position information received from the vehicles 201 to 20n.” in par. 0190, the operation management device is implementing the vehicle position acquisition unit (see Fig. 13) and is interpreted as a computer)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Oshima to incorporate the teachings of Niinomi wherein the robot transmits acquired information to the external computer. The purpose to incorporate the teachings of Niinomi would be to reduce the effort when a vehicle needs to change course by automatically adjusting the path of other vehicles (see par. 0210), and to reduce computational load on the individual robots by managing path determination centrally.


 comprising: 
acquiring information about an adjacent place while driving through the movement path, the adjacent place being adjacent to a portion of the movement path (see at least obstacle sensing system 657 and “the robot can use its proximity sensors to detect the general geometry of an obstacle in the general vicinity in front of the robot 10 so that the robot 10 can determine what direction to turn” in par. 0041; the vicinity of the robot is interpreted as the adjacent place to the moving path); 
communicating the acquired information about the adjacent place to the computer (see “communicate instructions to the navigation system 700 and the drive system 600 to avoid the obstacle” in par. 0041); 
receiving a re-set movement path from the computer, the computer identifying the re-set movement path based on the information about the adjacent place (“see at least the controller determines and stores the shortest route between the bypass launch point 1740 and the bypass landing point 1760 avoiding any keep-out zones within the lawn area)” in par. 0075, the bypass route 1700 to avoid the rose garden 125 in Fig. 6 is interpreted as a re-set movement path that the mower received from the controller) ; and 
driving along the re-set movement path and not the movement path (see at least “For example, the robot can identify locations where the robot is able to drive between one area and the other (e.g., determine regions free of obstacles)” in par. 0070), 
wherein the information about the adjacent place includes at least one of in lawn area based person congestion information or lawn movement prohibition area information about the adjacent place (see at least “determine a bypass route 1700 that avoids traversal of the prohibited space” in par. 0075 and rose garden 125 in Fig. 6 interpreted as a movement prohibition area).
Given that Oshima teaches a robot moving through an airport space, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Oshima to incorporate the teachings of Balutis wherein the robot avoids prohibited areas in the vicinity of its set movement path within an airport. The purpose to incorporate the teachings of Balutis would be to re-route around obstacles and prohibited areas.
Regarding Claim 15, Oshima as modified by Niinomi and Balutis teaches the operating method of claim 12 (see Claim 12 analysis). Oshima further teaches further comprising outputting guidance information representing the re-set movement path (see at least (see at least “schedule information change unit 500 changes the information stored in the customer information management unit 310 when the target position or the time limit of the customer is changed” and “at an airport, if the time of departure and arrival of a flight or its boarding gate is changed, the customer's schedule can be set by… obtaining it from another system. Even if it is changed, it will be possible to provide guidance in response to it” in par. 0042; providing new guidance in response to a change like a boarding gate change is interpreted as re-setting the movement path and see also “displaying route information” in par. 0060).
Regarding Claim 17, Oshima as modified by Niinomi teaches the operating method of claim 16 (see Claim 16 analysis). Oshima fails to teach the following, but Niinomi does teach transmitting the re-set movement path to the robot (see at least “the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Oshima to incorporate the teachings of Niinomi wherein the computer transmits the re-set movement path to the robot. The purpose to incorporate the teachings of Niinomi would be to reduce the effort when a vehicle needs to change course by automatically adjusting the path of other vehicles (see par. 0210), and to reduce computational load on the individual robots by managing path determination centrally.
Oshima and Niinomi fail to explicitly teach the following, but Balutis does teach further comprising: 
receiving position information about a movement prohibition area (see at least “uses internal boundary data (e.g., internal boundary data 310 depicted in FIG. 3) for the rose garden” in par. 0075 interpreted as receiving position information for the rose garden);
re-setting the movement path for the robot, based on the position information about the movement prohibition area (see at least “determine a bypass route 1700 that avoids traversal of the prohibited space” in par. 0075); and 
communicating the re-set movement path to the robot (see at least “the controller executes the bypass route data” in par. 0082).
Given that Oshima teaches a robot moving through an airport space, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Oshima to incorporate 

Regarding Claim 19, Oshima as modified by Niinomi and Balutis teaches the operating method of claim 17 (see Claim 17 analysis). Oshima fails to teach the following, but Balutis does teach wherein re- setting the movement path includes: 
determining whether the movement prohibition area is included in the set movement path (see at least “controller determines and stores the shortest route between the bypass launch point 1740 and the bypass landing point 1760 avoiding any keep-out zones within the lawn area” in par. 0075 and Fig. 6); and 
re-setting the movement path so that the movement prohibition area is not included in the re-set movement path (see at least “controller determines and stores the shortest route… avoiding any keep-out zones within the lawn area” in par. 0075 and bypass route 1700 in Fig. 6).
Given that Oshima teaches a robot moving through an airport space, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Oshima to incorporate the teachings of Balutis wherein the controller controls the robot to adjust its movement path to avoid prohibited areas in the vicinity of its original movement path within an airport. The purpose to incorporate the teachings of Balutis would be to re-route to avoid obstacles and prohibited areas. 
Regarding Claim 20, Oshima as modified by Niinomi and Balutis teaches the operating method of claim 17 (see Claim 17). Oshima further teaches further comprising receiving change information corresponding to a modification of the airplane flight information, wherein re-setting the movement path includes re-setting the movement path in the robot based on the change information (see at least “schedule information change unit 500 changes the information stored in the customer information management unit 310 when the target position or the time limit of the customer is changed” and “at an airport, if the time of departure and arrival of a flight or its boarding gate is changed, the customer's schedule can be set by… obtaining it from another system. Even if it is changed, it will be possible to provide guidance in response to it” in par. 0042; providing new guidance in response to a change like a boarding gate change is interpreted as re-setting the movement path).
Oshima fails to teach the following, but Balutis does teach re-setting the movement path based on the position information about the movement prohibition area (see at least “uses internal boundary data (e.g., internal boundary data 310 depicted in FIG. 3) for the rose garden” in par. 0075 interpreted as receiving position information for the rose garden and see also “determine a bypass route 1700 that avoids traversal of the prohibited space” in par. 0075 re-setting the movement path based on the position information of the rose garden)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Oshima to incorporate the teachings of Balutis wherein the robot re-sets its movement path based on both flight information changes and prohibited area information. The .	

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima as modified by Niinomi and Balutis above, and further in view of White et al (US 20180050634).
	
Regarding Claim 13, Oshima as modified by Niinomi and Balutis teaches the operating method of claim 12 (see Claim 12 analysis), wherein acquiring the information about the adjacent place includes: 
Oshima as modified by Balutis fails to teach the following, but White does teach sensing voices of persons through a microphone board included in the robot (see at least “When the audio receiver detects audio characteristic of a human, e.g., a human voice, the monitoring robot 1800 operates the light indicator system 1812 to generate the pattern of illumination” in par. 0183; the audio receiver is interpreted as a microphone); and 
acquiring the congestion information based on sensing the voices (see at least “in some cases, the monitoring robot 1800 analyzes the images captured by the camera 1811 and detects objects, such as, for example, obstacles, pets, humans, walls, and other physical objects in the home enclosure space 1900.” In par. 0183; the detected objects within home enclosure space are interpreted as congestion information).
Given that Oshima teaches a robot moving through an airport space, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Oshima as modified by 
Regarding Claim 14, Oshima as modified by Niinomi and Balutis teaches the operating method of claim 12 (see Claim 12 analysis). Oshima as modified by Balutis fails to teach the following, but White does teach wherein acquiring the information about the adjacent place includes: 
sensing persons located in areas through a sensor included in the robot (see at least “When the audio receiver detects audio characteristic of a human, e.g., a human voice, the monitoring robot 1800 operates the light indicator system 1812 to generate the pattern of illumination” in par. 0183; the audio receiver is interpreted as a microphone); and 
acquiring the congestion information based on sensing the persons located at the areas of the home (see at least “in some cases, the monitoring robot 1800 analyzes the images captured by the camera 1811 and detects objects, such as, for example, obstacles, pets, humans, walls, and other physical objects in the home enclosure space 1900.” in par. 0183; the detected objects in the home enclosure space are interpreted as congestion information).
Given that Oshima teaches a robot moving through an airport space, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Oshima as modified by .
Allowable Subject Matter
Claims 7-10, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art to the claimed subject matter that could be found is listed below. 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okabayashi et al (US 20100094463) discloses a guide robot that guides people to meeting places at a conference or displays at an exhibition.
Rossman et al (US 3571990) discloses an air terminal and related apparatus and provides airport congestion information that is relevant to the claimed subject matter in claims 7-10.
Li et al (US 5797330) discloses a mass transit system and discusses delays due to the capacity of a mass transit station that is relevant to the subject matter in claims 7-10.
Niinomi et al (US 20150360706) discloses a vehicular traffic system for shuttling people to/from an airport that takes into account flight information in scheduling that is relevant to the subject matter in claims 7-10.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666